1

2

3

4
                                                                Judge Richard A. Jones
5

6                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
7
                                   AT SEATTLE
8
     UNITED STATES OF AMERICA,                  )      NO. CR 18-131 RAJ
9
                    Plaintiff,                  )
10        v.                                    )      [PROPOSED] ORDER
                                                )      MODIFYING CONDITIONS OF
11
     LARRY DOBBIE HOLLOWAY,                     )      RELEASE TO REMOVE
12                  Defendant                   )      LOCATION MONITORING

13
            Defendant LARRY HOLLOWAY, though counsel, Terrence Kellogg,
14
     having moved the Court for entry of an order modifying his conditions of release
15

16   to remove the requirement to participate in location monitoring program, the
17
     Court, being otherwise fully advised, hereby,
18
            ORDERS that the previous Appearance Bond, Docket No. 204, is modified
19
20   to delete the condition:
21
            The defendant shall participate in the location monitoring program with
22

23   Active Global Positioning Satellite technology. The defendant shall comply with

24   the curfew as directed by the location monitoring specialist. The defendant shall
25
     abide by all program requirements, and must contribute towards the cost of the
26

27   services, to the extent financially able, as determined by the location monitoring


     PROPOSED ORDER GARNTING MOTION TO MODIFY CONDITIONS          TERRENCE KELLOGG
     OF RELEASE TO REMOVE LOCATION MONITORING – PAGE -1              P.O. Box 70819
                                                              SEATTLE, WASHINGTON 98127
                                                                    (206) 491-9003
1    specialist. The location monitoring specialist will coordinate the defendant’s
2
     release with the US Marshals.
3

4           AND to add the following condition:

5           The defendant shall comply with Stand Alone Monitoring component of
6
     the Location Monitoring Program. The defendant will be monitored by Active
7

8    Global Positioning Satellite technology which shall be utilized for purposes of

9
     verifying compliance with court imposed conditions of supervision. The
10
     defendant shall abide by all program requirements, and must contribute towards
11

12   the costs of the services, to the extent financially able, as determined by the

13
     location monitoring specialist.
14
            Done this                    day of May, 2019.
15

16

17

18                                              HON. BRIAN A. TSUCHIDA
                                                CHIEF U.S. MAGISTRATE JUDGE
19
20

21

22

23

24

25

26

27


     PROPOSED ORDER GARNTING MOTION TO MODIFY CONDITIONS            TERRENCE KELLOGG
     OF RELEASE TO REMOVE LOCATION MONITORING – PAGE -2                P.O. Box 70819
                                                                SEATTLE, WASHINGTON 98127
                                                                      (206) 491-9003
